Citation Nr: 1030225	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a disorder characterized by 
"excessive daytime sleepiness," whether diagnosed as narcolepsy 
or as secondary to obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 1969 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which denied 
service connection for narcolepsy.

The Veteran and his wife testified at a videoconference hearing 
before the Board in April 2006; the undersigned Veterans Law 
Judge presided.

In September 2007, the Board issued a decision that denied 
service connection for narcolepsy.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, pursuant to a Joint Motion 
for Remand, the Court issued an Order vacating and remanding the 
Board's decision for further action in compliance with the 
instructions in the Joint Motion.  The Board reviewed the case 
again in March 2009 and issued a remand to comply with the 
Court's remand instructions.  Unfortunately, the present record 
is insufficiently developed for adjudication on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record does not include a medical opinion addressing the 
theory of entitlement that the presently diagnosed OSA warrants 
service connection on a direct basis.  Consequently, a VA medical 
opinion addressing this theory of entitlement is necessary.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  The Board also finds that 
an additional notification letter expressly informing the Veteran 
of the information and evidence necessary to substantiate a 
secondary service connection claim is necessary.  38 C.F.R. 
§ 3.159.

The September 2008 Joint Motion directed the Board to consider 
whether OSA was incurred during service.  The record includes a 
February 2004 VA examination report and a Veterans Health 
Administration (VHA) medical opinion from August 2006.  However, 
the opinions expressed in these reports do not address whether 
the Veteran's OSA is directly related to active service.  

The RO/AMC must contact an appropriately qualified healthcare 
provider for a medical opinion.  A copy of this remand and the 
claims file must be made available to the examiner.  The examiner 
is to note that service treatment records contain only one 
reference to sleep disturbance in October 1971.  Additionally, 
the Veteran contends that he experienced in-service sleep 
deprivation while assigned to 72 hour work shifts.  Following 
review of the record, the examiner must express an opinion as to 
whether it is more or less likely that OSA is related to the 
Veteran's period of active military service.  A detailed 
scientific explanation must accompany the medical opinion.  If 
the examiner cannot give an opinion without resort to 
speculation, he or she must so state and further identify any 
missing information that would generate a non-speculative 
opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him 
of the information and evidence necessary to 
substantiate a claim for secondary service 
connection.  

2.  Contact an appropriately qualified 
healthcare provider for a medical opinion 
regarding whether the Veteran's OSA is 
etiologically related to active service.  A 
copy of this remand and the claims file must 
be made available to the examiner.  The 
examiner is to note that service treatment 
records contain only one reference to sleep 
disturbance in October 1971.  Additionally, 
the Veteran contends that he experienced in-
service sleep deprivation while assigned to 
72 hour work shifts.  Following review of the 
record, the examiner must express an opinion 
as to whether it is more or less likely that 
OSA is related to the Veteran's period of 
active military service.  A detailed 
scientific explanation must accompany the 
medical opinion.  If the examiner cannot give 
an opinion without resort to speculation, he 
or she must so state and further identify any 
missing information that would generate a 
non-speculative opinion.   

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


